Citation Nr: 1536212	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia and degenerative joint disease (DJD). 

2.  Entitlement to a rating in excess of 10 percent for residuals of fractured ribs.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 








INTRODUCTION

The Veteran had active service from February 1976 to March 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to a rating in excess of 10 percent for the Veteran's right knee chondromalacia and DJD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of rib fractures are manifested by consistent pain and fatigue productive of moderate disability; they have not resulted in resection of a rib or been productive of moderately severe or severe disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected residuals of rib fractures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.40, 4.56, 4.72, Diagnostic Code 5299-5297, 4.73, Diagnostic Code 5299-5321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated in September 2009, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment and VA treatment records are of record.  The Board notes that while there are VA treatment records of record, there are no VA treatment record during the applicable appeal period pertinent to the issue adjudicated herein.  However, there is no indication that the Veteran received VA care during this period.  Specifically, at his VA examinations, the Veteran noted that his current treatment for his service-connected right knee and residuals of rib fractures was over-the-counter pain medication.  

During the applicable appeal period, VA provided the Veteran with VA examinations in September 2009 and October 2014.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The Veteran's residuals of rib fractures are currently assigned a noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5297 (2015).  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Hence, the residuals of the rib fractures have been evaluated by analogy, using the criteria for removal of the ribs under Diagnostic Code 5297.

Under Diagnostic Code 5297, removal of one or resection of two or more ribs without regeneration warrants a 10 percent rating.  Removal of two or more ribs warrants higher evaluations.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2015).

Diagnostic Code 5321 provides criteria for evaluation of injury to muscle group XXI, the muscles of respiration.  38 C.F.R. § 4.73 (2015).  Under Diagnostic Code 5321, a 0 percent evaluation is assigned for a slight muscle disability of Group XXI (muscles of respiration); a 10 percent evaluation is assigned for moderate muscle disability; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  Id.  The Board finds this code is appropriate for rating by analogy as it involves injury to the thoracic muscle group area. 

The severity of a muscle disability is evaluated pursuant to 38 C.F.R. § 4.56 (2015) according to the type of injury, history and complaint, and objective findings.  

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  The history is of a superficial wound in service with brief treatment and return to duty.  Healing was with good functional results.  There are no cardinal signs and symptoms of muscle disability.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Id. 

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings consisted of entrance and exit scars, small or linear, indicating a short track of the missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue as compared to the sound side.  Id. 

A moderately severe disability of the muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  Id. 

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  There is a history showing hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

In applying these ratings, a through and through injury with muscle damage shall be evaluated as no less than a moderate muscle injury to the group of muscles damaged.  38 C.F.R. § 4.56(b) (2015).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2015).  

Analysis 

The Veteran asserts that a rating in excess of 10 percent is warranted for his residuals of rib fractures.

Service treatment records indicate the Veteran was treated in March 1981, after he was injured while riding inside a tank and hit his sternal chest on a 50-millimeter gun when the tank came to a sudden stop.  At that time, the Veteran reported pain with movement of upper torso and bleeding.  Chest x-rays were as negative, but an official x-ray report was not of record.  The Veteran was seen approximately one year later, in March 1982, with reports of chest pain on deep inspiration.  He was assessed with a muscle spasm.  

At his September 2009 VA examination, the Veteran noted that he worked as a mailman and that he had pain in his chest and upper back when his mail satchel weighed more than 35 pounds.  He also reported numbness in his arms and hands when performing overhead activities.  The Veteran reported pain, heat, swelling, redness, deformity, and tenderness on the right side of his chest.  He denied drainage, motion of the fracture site, fever, general debility, the need for assistive devices, or effects on motion of any joint.  Upon examination, the Veteran had no limitation with standing or walking, any bone or joint abnormalities, or abnormal gait were noted.  He was noted to have a large palpable deformity on the right chest area near his ribs that was not tender to palpation.  The Veteran reported missing 12 weeks of work during the last 12 months, but he expressly attributed this to an emotional condition.  The examiner opined that the Veteran's residuals of rib fractures with associated right chest pain did not have a significant effect on the Veteran's occupation, but had a moderate effect on exercise, and prevented him from engaging in sports.  No other effects on daily activities were noted.  

The October 2014 examination report noted that the Veteran was diagnosed with a muscle injury due to residuals of right side rib fractures.  The examiner noted that the Veteran's muscle injury was non-penetrating and involved tenderness in the right side rib area.  The examiner noted that the affected muscle region was Group XXI, muscles of respiration: thoracic muscle, right side.  The examiner indicated that there was no history of ruptured diaphragm or extensive muscle hernia of any muscle; he also said the residuals did not result in an associated scar, did not result in any fascial defects, and did not affect muscle substance.  With regard to cardinal signs and symptoms of muscle disability, the examiner indicated that the Veteran had consistent fatigue and pain in the right side of muscle group XXI.  Upon muscle strength testing, the Veteran had normal and symmetrical strength in his upper and lower extremities.  The examiner noted that there was no sign of muscle atrophy or other pertinent physical findings or complications.  The examiner opined that the Veteran's muscle injury did not affect his ability to work, such that it resulted in an inability to keep up with his work requirements due to his muscle injury.  

As noted above, the residuals of the Veteran's rib fractures have been evaluated as 10 percent disabling by analogy using the criteria for rating the removal of ribs under Diagnostic Code 5297.  The evidence, however, does not show that the Veteran's injury involved removal of a rib or resection of two or more ribs without regeneration.  

As the Veteran's residuals of the rib fractures predominately manifest in muscle pain and fatigue, the Board finds Diagnostic Code 5321 is the most appropriate for rating by analogy as it involves injury to the thoracic muscle group area.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (stating the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  As noted above, under Diagnostic Code 5321, a 10 percent evaluation is assigned for moderate muscle disability of Group XXI; and a 20 percent evaluation is assigned for a moderately severe or severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2015). 

Based on the above, the Veteran's history and current symptoms are more analogous to a moderate muscle disability, and do not more nearly approximate the criteria for a moderately severe muscle group injury.  Specifically, the Veteran's muscle injury is manifested by a nontender palpable mass on his right chest area and consistent pain and fatigue, aggravated by lifting and overhead activities.  There are no other cardinal signs or symptoms of muscle disability.  The Veteran's in-service injury did not require prolonged treatment, there is no evidence of impairment analogous to a through and through or deep penetrating muscle wound, strength testing revealed full and symmetrical strength in his upper and lower extremities, and the Veteran's pain and fatigue have not resulted in an inability to keep up with work requirements.  See 38 C.F.R. § 4.56(d)(3) (2015).  Thus, the Board does not find that a rating in excess of 10 percent is warranted.  

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his service-connected residuals of fractured ribs.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected muscle injury constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  The Veteran reported his residuals of rib fractures resulted in pain and fatigue.  Additionally, examination revealed a palpable mass on the Veteran's right rib area.  Muscular symptoms such as pain, fatigue, and deformity are clearly contemplated and provided for in the assigned ratings.  

The Board acknowledges that the Veteran also reported numbness in his hands and arms when lifting overhead.  Assuming arguendo, those symptoms constituted an exceptional or unusual disability picture; the "related factors" prong is not met as the Veteran expressly denied hospitalization or missing work due to his residuals of fractured ribs.  Therefore, the Veteran's residuals of fractured ribs do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2015).  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is employed fulltime.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of fractured ribs is denied.


REMAND

After a review of the record, the Board finds that additional development is required prior to adjudicating the Veteran claim for an increased rating for his right knee chondromalacia and DJD.  

The VA examinations in September 2009 and October 2014 noted that the Veteran was diagnosed with a right knee meniscal tear with knee joint effusion.  With regard to the etiology of the meniscal tear, the October 2014 VA examiner opined that it was less likely than not secondary to the Veteran's service-connected right knee disability.  The examiner explained that medical evidence does not support a finding that chondromalacia and DJD cause meniscal and ligament tears.  The Board finds that the examiner's opinion is inadequate to disassociate the meniscal tear from the Veteran's service-connect right knee chondromalacia and DJD.  Specifically, the examiner did not address whether the Veteran's right knee disability aggravated the Veteran's right knee meniscal tear.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (stating the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Additionally, the examiner did not differentiate which of the Veteran's knee symptoms were due to his service-connected right knee chondromalacia and DJD and those due to his right knee meniscal tear.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  As the VA examinations of record are inadequate for adjudicating the claim, another VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for any updated treatment records pertaining to his right knee disability.  

3.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his right knee disability.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The examiner should address the following:

a.  State whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right knee meniscal tear with joint effusion was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected right knee chondromalacia and DJD. 

b.  If the examiner finds that the Veteran's right knee meniscal tear was not caused or aggravated by his service-connected right knee chondromalacia and DJD, the examiner should, with specificity, indicate what symptoms are attributable to the Veteran's service-connected right knee disability and what symptoms are attributable to his right knee meniscal tear.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all conclusions reached.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, in failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The AOJ must ensure that the above-noted instructions have been substantially complied with.  If they have not, corrective action must be undertaken prior to returning the case to the Board.

6.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


